EXHIBIT 10.32

MERGER INTEGRATION PERFORMANCE SHARES AWARD AGREEMENT

KeyCorp grants to the Participant named below, in accordance with the terms, and
subject to the conditions, of the KeyCorp 2013 Equity Compensation Plan (the
“Plan”), this Performance Shares Award Agreement (the “Award Agreement”) and the
attached Acceptance Agreement, an award of the target number of performance
shares (“Performance Shares” or “Award”), on the Date of Grant, each as set
forth below. Capitalized terms used herein without definition shall have the
meanings assigned to them in the Plan.

Each Performance Share represents the contingent right to receive one Common
Share, subject to the terms and conditions set forth in the Plan, this Award
Agreement and the Acceptance Agreement. The Participant’s right to receive
payment of all, a portion, or a multiple of the Performance Shares shall be
contingent upon the level of achievement of the Performance Goals and the
Participant’s continued employment, each as provided herein, in all cases
subject to the other terms and conditions of this Award Agreement (including
Appendix A hereto), the Plan and the Acceptance Agreement.

 

Name of Participant:

[●]

 

Target Number of Performance Shares:

[●]

 

Date of Grant:

February 15, 2016

 

Vesting Date:

February 17, 2019, subject to approval of the Compensation and Organization
Committee of the Board of Directors (the “Committee”), and subject to your
continued employment on this date and the achievement of the Performance Goals
described below (except as otherwise provided in this Award Agreement)

 

Performance Period:

January 1, 2016 through December 31, 2018

 

Performance Goals:

The Participant may vest in between 0% and 200% of the target number of
Performance Shares subject to this Award based on the weighted level of
achievement of the “Performance Goals” set forth on Appendix A during the
Performance Period.

The Participant must accept the Award online in accordance with the procedures
established by KeyCorp and the Award administrator or this Award Agreement may
be cancelled by KeyCorp, in its sole discretion. By accepting the Award in
accordance with these procedures, the Participant acknowledges that:

 

  •   This Award is subject to the KeyCorp Incentive Compensation Program and
Policy, as amended from time to time. The Participant understands and agrees
that the Award is subject to risk adjustment in accordance with the procedures
set forth in the Incentive Compensation Program and Policy. These procedures
permit Key, in its sole discretion, to decrease, forfeit, or initiate a
clawback, of all or any part of the Award under certain circumstances, including
in the event that the Participant receives a “Does Not Meet” risk rating as part
of his or her annual performance review, and/or in the event that the
Participant’s business unit experiences negative pre-provision net revenue
(before allocated costs) or significant credit, market or operational losses. If
a significant risk event occurs, whether at the individual or business level, a
root cause analysis may be conducted, which may result in a risk adjustment of
the Award.

 

  •   The Participant understands that as a condition to receiving the Award,
the Participant must agree to be bound by and comply with the terms and
conditions of the Plan, the Award Agreement and related Acceptance Agreement. As
soon as the Participant accepts the Award, the terms and conditions of the Award
Agreement and Acceptance Agreement will constitute a legal contract that will
bind both the Participant and KeyCorp.



--------------------------------------------------------------------------------

Additional Terms

1. Effect of Termination.

(a) In General. The Award shall be forfeited automatically without further
action or notice if the Participant ceases to be continuously employed by Key
prior to the Vesting Date, except as otherwise provided in this Section 1. For
purposes of this Section 1, the continuous employment of the Participant shall
not be deemed to have been interrupted, and the Participant shall not be deemed
to have ceased to be an employee of Key, by reason of the transfer of employment
among KeyCorp and its affiliates.

(b) Certain Terminations. Notwithstanding Section 1(a), if, prior to the Vesting
Date, the Participant’s continuous employment is terminated as a result of the
Participant’s death, Disability, Termination Under Limited Circumstances or
Retirement, the Participant will vest in a pro rata portion of the Performance
Shares. The pro rata vesting provided for under this Section 1(b) shall be
determined by multiplying the target number of Performance Shares granted under
this Award Agreement by a fraction, the numerator of which shall be the number
of full months of the Participant’s continuous employment from the Date of Grant
through the date of termination and the denominator of which shall be 36, and
adjusting this number at the end of the Performance Period based on the
Committee’s determination of the level of achievement of the Performance Goals
(and the satisfaction of the other terms and conditions of this Award Agreement
(including Appendix A), the Plan and the Acceptance Agreement).

For purposes of this Award Agreement, a Participant’s “Retirement” shall mean
the Participant’s Voluntary Resignation on or after attaining age 55 and
completion of at least 5 years of service (inclusive of termination after
attaining age 60 and completion of at least 10 years of service).

(c) Certain Terminations Within Two Years After a Change of
Control. Notwithstanding the foregoing provisions of Section 1, if, prior to the
Vesting Date, the Participant’s continuous employment with Key is terminated
within two years following the date of a Change of Control for any reason other
than a Voluntary Resignation (excluding a Voluntary Resignation constituting a
Retirement, as defined above) or a Termination for Cause, the target number of
Performance Shares (or if such Change of Control and termination of employment
occurs after the end of the Performance Period, the number of Performance Shares
earned under this Award Agreement based upon the Committee’s determination of
the level of achievement of the Performance Goals) shall become immediately
vested (without pro ration).

2. Payment of Vested Performance Shares. Except as otherwise provided in
Sections 1(b) or 1(c), any Performance Shares earned pursuant to this Award
Agreement shall become vested only if the Participant remains continuously
employed by Key from the Date of Grant through the Vesting Date. Payment of any
earned and vested Performance Shares shall be made in the form of whole Common
Shares, rounded down to the nearest Common Share, for each vested Performance
Share. Payment shall occur as soon as practicable following the vesting of the
Performance Shares but in no event later than two and one-half months after the
Vesting Date.

3. Dividend Equivalents. Dividend equivalents shall be credited on the target
number of Performance Shares which shall be deemed reinvested and be subject to
the same terms and restrictions otherwise applicable to the Performance Shares
(including but not limited to vesting requirements) under this Award Agreement,
the Plan and the Acceptance Agreement.

4. Harmful Activity. Notwithstanding any other provision of this Award Agreement
to the contrary, if the Participant engages in any Harmful Activity prior to or
within twelve months after the Participant’s termination of employment with Key,
then the Performance Shares shall be immediately forfeited without further
action or notice, and any Common Shares delivered in payment of the Award within
one year prior to the Participant’s termination of employment, and any Profits
realized by the Participant from the sale of such Common Shares, shall become
immediately due and payable to KeyCorp on KeyCorp’s demand. This Section 4 shall
survive the termination of Participant’s employment.

5. KeyCorp’s Reservation of Rights. As a condition of receiving this Award, the
Participant acknowledges and agrees that Key intends to comply with the
requirements of (a) the Dodd-Frank Wall Street Reform and



--------------------------------------------------------------------------------

Consumer Protection Act (including clawback provisions), as the same may be
amended from time to time; (b) the banking regulatory agencies’ Guidance on
Sound Incentive Compensation Policies; and (c) KeyCorp’s risk requirements and
policies. As a condition of receiving this Award, the Participant understands
and agrees that KeyCorp may, in its sole discretion, (x) decrease or cause the
forfeiture of all or any part of this Award, (y) initiate a clawback of all or
any part of this Award, and/or (z) demand the Participant’s repayment to KeyCorp
of any Common Shares paid to the Participant under this Award, or the Profits
realized from the sale of such Common Shares, if KeyCorp determines that such
action is necessary or desirable.

6. Relation to Other Benefits. Any economic or other benefit to the Participant
under this Award Agreement shall not be taken into account in determining any
benefits to which the Participant may be entitled under any profit-sharing,
retirement or other benefit or compensation plan maintained by Key and shall not
affect the amount of any life insurance coverage available to any beneficiary
under any life insurance plan covering employees of Key.

7. KeyCorp Stock Ownership Guidelines. If the Participant is subject to and has
not met the KeyCorp Stock Ownership Guidelines, the Participant may not sell or
otherwise transfer the Common Shares provided upon vesting of the Award (if any)
until and unless the Participant meets the Stock Ownership Guidelines or
terminates employment with Key; provided, however, that notwithstanding the
foregoing, the Participant may sell the number of Common Shares necessary to
satisfy any withholding tax obligation that may arise in connection with the
vesting of this Award even the Participant has not met the Stock Ownership
Guidelines.

8. Taxes and Withholding. To the extent that Key is required to withhold any
federal, state, local or other taxes in connection with the delivery of Common
Shares under this Award Agreement, then Key shall retain a number of Common
Shares otherwise deliverable hereunder with a value equal to the required
withholding (based on the Fair Market Value of the Common Shares on the date of
delivery); provided that in no event shall the value of the Common Shares
retained exceed the minimum amount of taxes required to be withheld or such
other amount that will not result in a negative accounting impact. To the extent
that Key is required to withhold any federal, state, local or other taxes at any
time other than upon delivery of Common Shares under this Award Agreement, then
Key shall have the right in its sole discretion to (a) require the Participant
to pay or provide for payment of the required tax withholding, or (b) deduct the
required tax withholding from any other compensation payable in cash to the
Participant.

9. Entire Agreement; Amendments. This Award Agreement, along with the Plan and
the related Acceptance Agreement, contains the entire agreement and
understanding of the parties with respect to the subject matter contained
therein, and supersedes all prior written or oral communications,
representations and negotiations in respect thereto. KeyCorp may modify or amend
this Award Agreement at any time upon written notice to the Participant,
provided that KeyCorp may not amend this Award Agreement in a manner adverse to
the interests of the Participant without the Participant’s consent.
Notwithstanding any other provision of this Award Agreement, if the Committee
determines that a change in the business, operations, corporate structure or
capital structure of KeyCorp, the manner in which it conducts business or other
events or circumstances render the Performance Goals to be unsuitable, the
Committee may modify the Performance Goals and/or the related levels of
achievement, in whole or in part, as the Committee deems appropriate. In the
event of any inconsistency between the provisions of this Award Agreement or the
related Acceptance Agreement, on the one hand, and the Plan, on the other, the
Plan shall govern.

10. Administration. KeyCorp shall have the right, in accordance with the Plan,
to determine any questions which arise in connection with the Award. All such
determinations and decisions shall be final, conclusive and binding on all
persons, including Key, the Participant and the Participant’s estate and
beneficiaries.

11. Successors and Assigns. Without limiting Section 14.1 of the Plan, the
provisions of this Award Agreement shall inure to the benefit of, and be binding
upon, the successors, administrators, heirs, legal representatives and assigns
of the Participant, and the successors and assigns of KeyCorp.

12. Compliance with Section 409A of the Internal Revenue Code. To the extent
applicable, it is intended that this Award comply with the provisions of Section
409A of the Code (“Section 409A”). The Award shall



--------------------------------------------------------------------------------

accordingly be administered in a manner consistent with this intent, and any
provision that would cause the Award to fail to satisfy Section 409A shall have
no force and effect until amended to comply with Section 409A. In particular, to
the extent that the Participant’s right to receive payment under the Award
becomes vested and the event triggering the Participant’s right to payment is
the Participant’s termination of employment, then notwithstanding anything
herein to the contrary, payment will be made to the Participant, to the extent
necessary to comply with Section 409A, on the earlier of (a) the Participant’s
“separation from service” (determined in accordance with Section 409A);
provided, however, that if the Participant is a “specified employee” (determined
in accordance with KeyCorp’s policies), the date of payment shall not occur
until the first business day of the seventh month following the date of the
Participant’s separation from service with Key, or (b) the Participant’s death.
Further, to the extent necessary to comply with Section 409A, a transaction
shall be considered a Change of Control only if it also qualifies as a “change
in the ownership” a “change in the effective control” or a “change in the
ownership of a substantial portion of the assets” of KeyCorp within the meaning
of Section 409A.



--------------------------------------------------------------------------------

APPENDIX A

PERFORMANCE GOALS

The percentage of the target number of Performance Shares earned (if any)
pursuant to this Award Agreement will be determined by the Committee based upon
the achievement of the Performance Goals set out in this Appendix A:

 

Performance Goals

   Other Factors
(Vesting Reduction Only)

Performance Metric

   Weight    Threshold    Target    Upper-
Level    Stretch/
Maximum          50%
Weighted
Vesting    100%
Weighted
Vesting    150%
Weighted
Vesting    200%
Weighted
Vesting          [Intentionally Omitted]         

The Committee shall determine the level of achievement of the Performance Goals
within two and one-half months after the end of the Performance Period in
accordance with the provisions of this Award Agreement, the Plan and the
Acceptance Agreement. Notwithstanding any other provision of the Award
Agreement, the Committee may reduce the number of Performance Shares otherwise
vesting based on the Other Factors set forth above, as determined by the
Committee in its sole discretion.

For purposes of the Award Agreement:

 

Synergies Realized:

The dollar value of synergies realized during the Performance Period as a result
of and following the closing of the proposed merger of First Niagara Financial
Group, Inc. with and into KeyCorp (the “Merger”).

 

Core Deposit Retention:

The retention and/or growth in core deposits following the Merger, measured
during the Performance Period against planned levels of core deposit retention
or growth as presented to the Committee.

 

Employee Retention:

The Committee’s assessment of the amount of regrettable losses during the
Performance Period and in connection with the Merger.

Except as may otherwise be determined by the Committee in its sole discretion,
none of the Performance Shares will be earned if the Merger is not completed
during the Performance Period.



--------------------------------------------------------------------------------

ACCEPTANCE AGREEMENT

I acknowledge receipt of the attached Award and in consideration thereof, I
accept such Award subject to the terms and conditions of the Plan, the Award
Agreement, and the restrictions that are set forth in this Acceptance Agreement.

I also understand and agree that the restrictions set forth in this Acceptance
Agreement are (i) in addition to, and do not in any way limit or vary the
restrictions that are contained in any other agreement, plan, policy, or
practice that are applicable to me as an employee of Key, and (ii) binding upon
me regardless of whether I vest, sell, transfer, pledge, hypothecate, or
otherwise dispose of the Award or any of the Common Shares to be paid to me
pursuant to the Award.

1. I recognize the importance of preserving the confidentiality of Non-Public
Information of Key, and I acknowledge and agree that: (a) during my employment
with Key, I will acquire, reproduce, and use such Non-Public Information only to
the extent reasonably necessary for the proper performance of my duties; (b)
both during and after my employment with Key, I will not use, publish, sell,
trade or otherwise disclose such Non-Public Information; and (c) upon the
termination of my employment with Key, I will immediately return to Key all
documents, data, and things in my possession or to which I have access that
involve such Non-Public Information. I also agree to enter into and to execute
nondisclosure agreements in favor of Key and others doing business with Key with
whom Key has a confidential relationship.

2. I acknowledge and agree that the duties of my position at Key may include the
development of Intellectual Property, and that any Intellectual Property which I
create with any of Key’s resources or assistance, or which pertains to the
business of Key is the property of Key. I hereby agree and I hereby assign to
Key all right, title, and interest in and absolute title to such Intellectual
Property, including, without limitation, copyrights, trademarks, service marks,
and patents in or to (or associated with) such Intellectual Property and I agree
that I will execute all patent applications and assignments thereof on Key’s
behalf without additional compensation.

3. Except in the proper performance of my duties for Key, I acknowledge and
agree that from the date hereof through a period of one (1) year after the
termination of my employment with Key for any reason, I will not, directly or
indirectly, for myself or on behalf of any other person or entity, hire or
solicit or entice for employment any Key Employee, without the written consent
of Key (which consent Key may grant or withhold in its discretion). “Key
Employees” shall include (i) all current Key employees, and (ii) all persons who
were employed by Key at any time during the six (6) month period prior to
my termination from Key.

4. (a) Except in the proper performance of my duties for Key, I acknowledge and
agree that from the date hereof through a period of one (1) year after the
termination of my employment with Key for any reason, I will not, directly or
indirectly, for myself or on behalf of any other person or entity, call upon,
solicit, or do business with any Key customer or potential customer with whom I
interacted, became acquainted, or learned of through access to information while
employed at Key, without the written consent of Key (which consent Key may grant
or withhold in its discretion).

(b) In the event that my employment with Key is terminated as a result of a
Termination Under Limited Circumstances, the restrictions in paragraph 4(a) of
this Acceptance Agreement shall become inapplicable to me; however, the
restrictions in paragraphs 1, 2, and 3 of this Acceptance Agreement shall remain
in full force and effect.

5. The aforementioned restrictions in paragraphs 1, 2, 3 and 4(a) shall not
apply in the event that, within the 2-year period commencing on a Change of
Control: (i) my employment with Key is terminated as a result of a Termination
Under Limited Circumstances, or (ii) I terminate employment with Key after a
relocation of my principal place of employment more than 35 miles from my
principal place of employment immediately prior to the Change of Control, or
after a reduction in my base salary after a Change of Control.

6. I agree that the Plan, the Award Agreement and this Acceptance Agreement will
be governed by Ohio law without regard to conflicts of laws principles, and that
if any term, condition, clause or provision of the Plan, the



--------------------------------------------------------------------------------

Award Agreement or this Acceptance Agreement is determined by a Court of
competent jurisdiction to be void or invalid at law, then only that term,
condition, clause or provision determined to be void or invalid shall be
stricken, and the remainder of the Plan, the Award Agreement and this Acceptance
Agreement shall remain in full force and effect in all other aspects.

I also understand and agree that if I engage in any activity that is in
violation of the Plan, the Award Agreement or this Acceptance Agreement, such
conduct may cause serious damage and irreparable injury to Key, and Key at its
election may terminate my employment (if I am still employed), seek monetary
damages and attorney fees, and injunctive relief without the necessity of
posting bond, as well as any and all other equitable relief to which it may be
entitled under the law, the Plan, the Award Agreement and this Acceptance
Agreement.

* * * * *